Order entered June 11, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00394-CV

                    JEFFERY PAUL WALTON, Appellant

                                       V.

                     KAY FRANCES WALTON, Appellee

               On Appeal from the 303rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. CV-20-00449

                                    ORDER

      This is an appeal from a protective order. This appeal has mistakenly been

designated as accelerated. We DIRECT the Clerk of this Court to remove the

accelerated designation.

      On June 1, 2021, appellant filed a “Jurisdictional Statement” explaining why

the notice of appeal was filed late and asking this Court to construe appellant’s

request for transcripts, declaration of indigence, and Statement of Inability to

Afford Payment of Court Costs or an Appeal Bond as sufficient to invoke our
jurisdiction over the appeal. The Court requests that appellee file, by June 21,

2021, a response to appellant’s Jurisdictional Statement.

      Before the Court is the June 8, 2021 request of Court Reporter Deborah

Slovak for an extension of time to file the reporter’s record of the hearing on the

protective order. We DENY that request as premature. Until the Court determines

its jurisdiction over this appeal, the reporter’s record of the hearing on the

protective order need not be filed. Should the Court determine it has jurisdiction

over this appeal, it will set a new deadline for that reporter’s record.

      On April 6, 2021, the trial court conducted a hearing relating to appellant’s

Statement of Inability. On the Court’s own motion, we ORDER Donna Kindle,

Official Court Reporter for the 303rd Judicial District Court, to file, by June 30,

2021, either (1) the reporter’s record of the April 6 hearing or (2) written

verification that no record was taken of that hearing.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Slovak; Ms. Kindle; and, all parties.

                                               /s/    KEN MOLBERG
                                                      JUSTICE